CORRECTED NOTICE OF ALLOWANCE
This notice supersedes the Notice of allowance mailed on 26 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information disclosure Statement filed on 4 February 2016 was previously considered. However, upon further review the following deficiencies have been identified:
a) There is a typographical on U. S. Patent Document citation number 3. This deficiency has been corrected. 
b)The document identified as “US-2011/4156197” is an invalid  document number. The Examiner was not able to determine the correct document number by the name of the Applicant of the Cited Document. This document is indicated with a strike-out line and has not been considered.
An annotated and signed copy of the IDS is included with this Office Action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Matthew Swanson  on 17 May 2022.
The Application has been amended as follows:
Please amend claims 1 and 19 as follows:
1. Wearable electronic equipment for determining a heartbeat or muscular activity parameter of a person during a physical performance, comprising: 
- a heartbeat or muscular activity sensor configured to provide a heartbeat or muscular activity signal, respectively[[,]]; 
- a motion sensor configured to provide a motion signal corresponding to movement of the person[[,]]; and 
- a processing unit configured to: 
- detect during said physical performance from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations, respectively, and to record a first series of said first events during a time span in said physical performance, 
- detect during said physical performance from the motion signal acceleration events which are stronger above a predefined threshold as second events, and to record a second series of said second events during said time span in said physical performance, 
- generate an incomplete series of heartbeats by selectively removing, during said physical performance, such first events from said first series of events in said time span which coincides with a second event in said second series of events, and 
- determine a heart rate of the person based on the incomplete series of heartbeats. 

19. A method of monitoring a physical performance of a person comprising: 
- measuring a heartbeat or muscular activity signal using a measurement device being at least partly positioned against the skin of the person[[,]];
 - measuring movement of at least one part of the measurement device using a motion sensor for providing a motion signal[[,]];
- detecting during said physical performance from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations, respectively and recording a first series of said first events during a time span in said physical performance[[,]]; 
- detecting during said physical performance from the motion signal acceleration events which are above a predefined threshold as second events, and recording a second series of said second events during said time span in said physical performance[[,]];
 - generating an incomplete series of heartbeats by selectively removing during said physical performance such first events from said first series of events in said time span which coincides with a second event in said second series of events[[,]]; and 
- determining a heart rate of the person based on the incomplete series of heartbeats. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(A) Claims 1, 2, 4-5, 7, 9-16 and 18 are statutory and patent-eligible under 35 USC 101 because, while claim 1 recites that the processor of the wearable equipment is configured to detect during said physical performance from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations and detect during said physical performance from the motion signal acceleration events which are stronger above a predefined threshold as second events which are abstract ideas as mental processes, the claim recites steps which cannot be practically performed in the mind and, which provide an inventive concept under step 2(B) of the patent-eligibility  analysis. These steps include generate an incomplete series of heartbeats by selectively removing during said physical performance such first events from said first series of events in said time span which coincides with a second event in said second series of events and determine a heart rate of the person based on the incomplete series of heartbeats. Since these steps cannot be practically performed in the mind, they constitute steps in addition to the recited abstract ideas, which in combination with the other additional elements recited in the claim (heartbeat or muscular activity sensor and motion sensor) provide an inventive concept under step 2B of the patent-eligibility analysis as this combination of elements is not well-understood, routine and conventional in the field of sports monitoring.
(B) Claims 19, 20, 22, 23 and 28 are statutory and patent-eligible under 35 USC 101 because, while claim 19 recites that the claimed method includes the steps of: detecting during said physical performance from the heartbeat or muscular activity signal first events corresponding to characteristic features of individual heartbeats or muscle activations and detecting during said physical performance from the motion signal acceleration events which are stronger above a predefined threshold as second events which are abstract ideas as mental processes, the claim recites steps which cannot be practically performed in the mind and, which provide an inventive concept under step 2(B) of the patent-eligibility  analysis. These steps include generating an incomplete series of heartbeats by selectively removing during said physical performance such first events from said first series of events in said time span which coincides with a second event in said second series of events and determining a heart rate of the person based on the incomplete series of heartbeats. Since these steps cannot be practically performed in the mind, they constitute steps in addition to the recited abstract ideas, which in combination with the other additional elements recited in the claim (measuring a heartbeat or muscular activity signal  and measuring movement using a motion sensor) provide an inventive concept under step 2B of the patent-eligibility analysis as this combination of elements is not well-understood, routine and conventional in the field of sports monitoring.
(C) Claims 1, 2, 4, 5, 7, 9-16, 18-20, 22, 23 and 28 are free of art under 35 USC 102 and 35 USC 103 because the prior art does not teach or fairly suggests the generation of an incomplete series of heartbeats by the selective removal of first events, in a series of events in a time span, wherein the removal of said first events is based on a first event coinciding with a second event and, wherein the first events correspond to characteristic features of individual heartbeats or muscle activations and the second events corresponds to acceleration events which are above a predefined threshold. The prior art does not teach the determination of a heart rate of the person based on the incomplete series of heartbeats. The art in the field teaches the determination of heart rate after the removal of periodic components present in a heartbeat waveform signal which correspond to periodic components in a motion signal. See US 2014/0275854 to Venkatraman (cited in the previous office action). There is no teaching in the field for the removal of an event per se (i.e. an R-peak in a heartbeat signal) based on whether said event occurs at the same time as an acceleration event, wherein said acceleration event occurs above a predefined threshold and, for the determination of heart rate based on an incomplete series of heartbeats. Other methods in the art include the measurement of times series data including, heartrate data and, the extraction of low-frequency components having an amplitude above a prescribed amplitude, wherein said low frequency components result from body movement. The resulting signal in these methods is the heartrate time series without certain frequency components. The use of an “acceleration masks” has been reported. However, these masks are used to filter out acceleration contributions in a heartbeat waveform. See for example US 2004/0034285 to Sahashi and US 2016/0051158 to Silva (cited in the previous office action). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4, 5, 7, 9-16, 18-20, 22, 23 and 28 are allowed.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631         
                                                                                                                                                                                               /Lori A. Clow/Primary Examiner, Art Unit 1631